—Appeal from a judgment of the County Court of Montgomery County (Aison, J.), rendered December 23, 1994, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the third degree.
In satisfaction of a four-count indictment, defendant pleaded guilty to criminal possession of a controlled substance in the third degree. As part of the plea agreement, he waived his right to appeal and was sentenced as a second felony offender to a prison term of 4½ to 9 years. Initially, we reject defendant’s contention that his waiver of the right to appeal was not knowingly and intelligently made. The transcript of the plea allocution reveals that defendant was fully advised of his rights and understood the implications of his guilty plea. Consequently, we need not address defendant’s claim that he was denied the effective assistance of counsel. Nevertheless, were we to consider this claim, we would find that it is without merit since the record before us reveals that defendant was provided with meaningful representation.
Mikoll, J. P., Mercure, Casey, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.